Title: From James Madison to John Henry Sherburne and Nicholas B. Van Zandt, 6 August 1825
From: Madison, James
To: Sherburne, John Henry,Zandt, Nicholas B. Van


        
          Aug. 6. 1825
        
        J M. presents his respects to Mr Sherburne & Mr. Van Zant, and thanks them for the copy of the “Life of P. Jones” politely sent him. A hasty glance sufficiently shews, that the Vol: contains much well deserving preservation & publication: and he wishes that the result may in every respect prove satisfactory to the Author.
      